          Case 1:18-cr-00854-RA Document 38
                                         37 Filed 08/28/20
                                                  08/27/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                        August 27, 2020
                                                                 Application granted. The conference is
BY ECF                                                           adjourned to October 30, 2020 at 10:30 a.m.
The Honorable Ronnie Abrams                                      Time is excluded until October 30, 2020,
United States District Judge                                     under the Speedy Trial Act, pursuant to 18
Southern District of New York                                    U.S.C. Section 3161 (h)(7)(A).
40 Foley Square
New York, New York 10007
                                                                      SO ORDERED.
         Re:   United States v. Feng Qin, 18 Cr. 854 (RA)
                                                                      ___________________________
Dear Judge Abrams:                                                    Ronnie Abrams, U.S.D.J.
                                                                      August 28, 2020
        The Government writes, with the consent of the defendant, to request that the pre-trial
conference scheduled for September 4, 2020 be adjourned for approximately 60 days. As reported
in the parties’ prior letters to the Court, the parties have been engaged in discussions of a pretrial
resolution of the case. Those discussions have been productive, and the parties currently anticipate
reaching a global resolution of this action and a related civil qui tam action, United States ex rel.
Mark Favors v. Qin Medical P.C., No. 16 Civ. 4647 (LTS), subject to certain financial analyses
that are now underway. If the Court grants the adjournment, the Government requests that Speedy
Trial time be excluded until the next conference date to enable the parties to continue, and
hopefully conclude, their discussions of a pre-trial resolution to the case.

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney for the
                                                        Southern District of New York


                                                  By:
                                                        Alexander Li
                                                        Jean-David Barnea
                                                        Assistant United States Attorneys
                                                        (212) 637-2265/-2679

cc:      Kenneth M. Abell, Esq. (by ECF)
         David M. Eskew, Esq. (by ECF)




2019.07.08
